Citation Nr: 0725553	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-25 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an earlier effective date for award of a 100 
percent evaluation for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
June 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  This case was previously remanded by the 
Board in September 2005.  


FINDINGS OF FACT

1.  The veteran was service connected for PTSD, rated as 10 
percent disabling, in a rating decision dated in April 1997; 
a 30 percent rating was awarded by an unappealed decision 
dated in February 1998.  

2.  An application for an increased evaluation of the 
veteran's service-connected PTSD was not received until May 
16, 2002.

3.  There is no medical evidence showing that the veteran's 
PTSD symptomatology warranted a 100 percent evaluation prior 
to the May 16, 2002, effective date, or which could be 
construed as an informal claim for an increased rating.  


CONCLUSION OF LAW

The criteria for an award of an effective date prior to May 
16, 2002, for a 100 evaluation of the veteran's service-
connected PTSD have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.157, 3.400 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2002 and September 2005.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, any timing errors have 
been cured in the process of the previous remand and RO 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence or information he had pertaining 
to his claim.  The RO also provided a statement of the case 
(SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews of the issue on appeal 
and the text of the relevant portions of the VA regulations.  
The veteran was not apprised of the criteria for assigning 
disability ratings and for award of an effective date until 
after the original adjudication of the claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
However, this information was later provided to the veteran 
and nothing about the record or his responses to the notice 
suggest that the case must be adjudicated ab initio to cure 
this timing problem.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records.  VA has no duty to inform or assist that was unmet.

II.  Background

The veteran was service connected for PTSD, rated as 10 
percent disabling, in a rating decision dated in April 1997.  
A 30 percent rating was awarded by a decision dated in 
February 1998.  The veteran did not appeal that rating.  

In May 2002, the veteran filed a claim seeking an increased 
rating for his PTSD.  In the rating decision dated in 
September 2003, the veteran's rating was increased to 100 
percent, effective May 16, 2002, the date his claim for an 
increased rating was received by VA.  The veteran appealed 
this effective date, claiming that the 100 percent should be 
awarded from the time he became unable to work, which he has 
variously claimed occurred in 1998 or 1999.  

In his substantive appeal, received in July 2004, the veteran 
noted that he had been treated at the Kansas City Vet Center 
by a Ms. S.L., who was not otherwise identified.  The veteran 
questioned why there was no report of treatment from her.  
Additionally, he claimed to have received treatment at a 
Kansas City VA facility from 2000 onward.  As noted, this 
case was remanded by the Board in order that these additional 
treatment records identified by the veteran be obtained and 
incorporated into the record.  In its remand, the Board 
sought any VA treatment records reflecting treatment between 
February 1998--the date of the 30 percent award was made--and 
May 16, 2002, the date already awarded by the RO for the 100 
percent rating, and specifically sought notes authored by 
S.L.  

On remand, treatment records were obtained from the Kansas 
City Vet Center for the period September 1980 through March 
1998.  These records included the 1997 and 1998 Vet Center 
treatment notes by S.L. identified by the veteran.  Also 
obtained was a May 2002 Veteran Information Form and attached 
report of a mental status examination dated May 23, 2002, and 
a completed PTSD Treatment Program entry form dated in 
September 2002.

In addition to the foregoing, the medical evidence of record 
that was received since the February 1998 award of the 30 
percent rating includes VA Medical Center (VAMC) treatment 
notes for the period October 2001 to August 2002, which 
relate to treatment of cysts, rectal bleeding, and low back 
pain, and therefore are unrelated to the instant claim.  
Added to the record in May 2003 are records from the 
Independence Sanitarium and Hospital in Independence, 
Missouri.  These records, however, are from 1984, and relate 
to chest pain of undetermined etiology.  

The Vet Center treatment notes began in February 1997 with 
introduction of the veteran to the Center through an outreach 
program.  The treatment notes reflect discussions related to 
the veteran's post-Vietnam panic attacks, his feelings of 
helplessness, his one-time heavy drug abuse, and his marital 
problems.  Also discussed were avoidance behavior and 
anxiety.  A January 1998 note indicated that the veteran felt 
his life was falling apart due to problems with the IRS and 
child support, and having spent a month in jail.  A March 
1998 note indicated cryptically that the case was closed.  

There are later Vet Center progress notes, only one of which 
predates the current effective date of May 16, 2002, and they 
are thus not related to the issue of an earlier effective 
date.  The one exception is a note dated May 10, 2002, that 
indicates that the veteran had come to the center after a 
three-year absence, referred by another agency.  The note 
indicates that, at the time, the veteran had been chronically 
unemployed and homeless, had been clean and sober for 10 
months, and was currently living at Welcome House.  Also 
noted were some current legal problems, and that the veteran 
had requested an application to the PCT clinic in Topeka.  
The veteran was scheduled to begin individual therapy on May 
23, 2002.  

Also of record are statements by the veteran recounting his 
combat stressors, and an August 2005 report of an colonoscopy 
examination, all of which are unrelated to this appeal.  

III.  Analysis

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 100 percent evaluation 
is warranted if the evidence establishes there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130.

The effective date of an increased rating is generally the 
date of receipt of the claim, or the date that entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(o).  In this 
case, the veteran's claim for an increased rating was 
received on May 16, 2002, and that is the effective date 
assigned by the RO for the veteran's 100 percent award.  
However, an earlier effective date may be warranted if it can 
be shown that an earlier informal claim was made by the 
veteran, or that the increase was warranted within a year 
preceding the claim.  See 38 C.F.R. §§ 3.155, 3.400 (2004).  

An earlier effective date may be awarded based on the report 
of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 (2006), which may be 
accepted as an informal claim for benefits if the report 
relates to a disability which may establish entitlement.  In 
short, once a formal claim for compensation has been allowed, 
as is the case here, receipt of one of the following will be 
accepted as an informal claim for increased benefits: (1) 
Report of examination or hospitalization by VA or uniformed 
services.  The date of outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital will 
be accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  (2) Evidence from a private physician 
or layman.  The date of receipt of such evidence will be 
accepted when the evidence furnished by or in behalf of the 
claimant is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  38 C.F.R. § 3.157.

To summarize the foregoing, in order for the veteran to be 
entitled to an effective date earlier than the presently 
assigned May 16, 2002, the evidence must show either that a 
100 percent rating was warranted during the one year prior to 
the May 16, 2002, receipt of his increased rating claim, or 
that the veteran's treatment records contain a report of 
examination or hospitalization that can be accepted as an 
informal claim for benefits and that entitlement to the total 
rating was then warranted.  Here, neither requirement has 
been met, and the claim must therefore be denied.

First, as can be seen from the medical evidence described 
above, there are no treatment records dated prior to May 16, 
2002, showing that the veteran's symptomatology rose to the 
level warranting a 100 percent disability rating for PTSD.  
The only treatment note of record during the one-year period 
prior to the assigned effective date is the note dated May 
10, 2002, that indicates that the veteran had come to the 
center after a three-year absence, and it indicates that, at 
the time, the veteran had been chronically unemployed and 
homeless, had been clean and sober for 10 months, and was 
currently living at Welcome House.  Also noted were some 
then-current legal problems, and that the veteran had 
requested an application to a clinic in Topeka.  None of the 
evidence presented by the May 10, 2002, treatment note 
warrants assignment of a 100 percent rating for the veteran's 
PTSD, because that treatment note addressed none of the 
criteria established for assignment of a 100 percent rating.  
There was no mention of impairment in thought processes or 
communication; no mention of delusions or hallucinations; no 
suggestion of grossly inappropriate behavior; no mention of 
persistent danger of hurting oneself or others; no suggestion 
of intermittent inability to perform activities of daily 
living; no evidence given of disorientation to time or place; 
and no documentation of memory loss.  Being unemployed as 
noted in this record does not satisfy the criteria, which 
contemplates unemployability due to PTSD.  The May 10, 2002 
note, even if construed as a claim, does not show entitlement 
any earlier than already awarded by the RO.

In fact, it wasn't until 2003 that the veteran's reported 
symptomatology, as reported in a September 2003 discharge 
summary and a VA examination, that the medical evidence 
warranted award of the 100 percent rating.  

The only other treatment notes between the RO's February 
1998, 30 percent award for PTSD and the currently assigned 
May 16, 2002, effective date are the March 1998 note that the 
case was closed, and the May 10, 2002, note indicating that 
the veteran had been referred to begin individual therapy and 
enter the PCT Clinic in Topeka.  Neither treatment note 
addresses any of the rating criteria discussed above, and 
neither gives any indication that the veteran's PTSD had 
increased in severity.  There were no reports of 
hospitalization, and no private treatment reports received 
during this period, except for the 1984 unrelated reports 
from the Independence Sanitarium.  

In sum, an effective date earlier than May 16, 2002, is not 
warranted because entitlement was not shown any earlier.  

As noted, when the veteran appealed the effective date of the 
100 percent award, he claimed that the 100 percent should be 
awarded from the time he became unable to work, which he has 
variously claimed occurred in 1998 or 1999.  However, as 
noted in the foregoing, effective dates are established by 
the date of receipt of the claim for increased benefits, or 
the date that entitlement arose based on symptomatology, 
whichever is later, or the date of the report of examination 
or hospitalization that meets the requirements of 38 C.F.R. 
§ 3.157.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  An earlier effective date for 
award of the 100 percent rating for the veteran's PTSD is not 
warranted.  


ORDER

Entitlement to an earlier effective date for award of a 100 
percent evaluation for post-traumatic stress disorder is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


